PER CURIAM
In this dissolution proceeding, we agree with wife that the amounts of permanent spousal support and child support awarded by the trial court are too low. On de novo review, we modify the judgment to require husband to pay permanent spousal support of $200 per month and child support of $200 per month per child. The judgment is affirmed in all other respects.
Judgment modified to require husband to pay permanent spousal support of $200 per month and to provide child support of $200 per month per child from the date of the original judgment; affirmed as modified. Costs, not including attorney fees, to wife.1

 This opinion issued originally on October 11, 1989. Hise and Hise, 98 Or App 758, 779 P2d 1106 (1989). After it was issued, the court received notice of a pending bankruptcy proceeding involving one of the parties. On November 20, 1989, we withdrew our opinion and ordered that the appeal be abated, pending receipt of notice that the bankruptcy proceeding had terminated or that the bankruptcy court had granted relief from the automatic stay. See ORCP 12.35. Having received notice that the bankruptcy proceeding has now terminated, we are reissuing the decision.